UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4221



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VIENGKHAM VILAISANE, a/k/a Keal,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:05-cr-00182-2)


Submitted:   January 30, 2008          Decided:     February 29, 2008


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deirdre H. Purdy, Chloe, West Virginia, for Appellant. Erik S.
Goes, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Viengkham Vilaisane appeals his conviction and 210-month

sentence after pleading guilty to conspiracy to distribute fifty

grams    or   more     of   methamphetamine,   in   violation   of   21    U.S.C.

§§ 841(a)(1) and 846 (2000).             Vilaisane’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which he

asserts that there are no meritorious issues for appeal, but asks

this court to review whether the district court erred by imposing

offense-level enhancements for Vilaisane’s role as an organizer or

leader and for possession of a dangerous weapon in connection with

the distribution of narcotics.           Vilaisane was given an opportunity

to file a pro se supplemental brief, but has not done so.                 Finding

no error, we affirm.

              Following United States v. Booker, 543 U.S. 220 (2005),

a district court is no longer bound by the range prescribed by the

sentencing guidelines. United States v. Hughes, 401 F.3d 540, 546-

47   (4th     Cir.    2005).     A   court   must   initially   calculate    the

appropriate      guidelines     range,    making    any   appropriate     factual

findings.      United States v. Davenport, 445 F.3d 366, 370 (4th Cir.

2006).    The court then considers the resulting advisory guidelines

range in conjunction with the factors under 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2007), and determines an appropriate sentence.

Gall v. United States, 128 S. Ct. 586, 596 (2007); Davenport, 445

F.3d at 370.         This court will affirm a post-Booker sentence if it


                                       - 2 -
is within the statutorily prescribed range and is reasonable.

Hughes, 401 F.3d at 546-47.                A sentence within the properly

calculated guidelines range is presumptively reasonable.                   United

States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S.

Ct. 2309 (2006); see Rita v. United States, 127 S. Ct. 2456 (2007).

           In   assessing      a    challenge      to   a   sentencing    court’s

application of the sentencing guidelines, this court reviews a

district court’s factual findings for clear error and its legal

conclusions de novo.      United States v. Allen, 446 F.3d 522, 527

(4th Cir. 2006).      Under USSG § 2D1.1(b)(1) (2007), a two-level

offense level enhancement shall be imposed if a dangerous weapon,

including a firearm, was possessed during the narcotics offense.

The adjustment is applied “if the weapon was present, unless it is

clearly improbable that the weapon was connected with the offense.”

USSG § 2D1.1(b)(1) cmt. n.3.            In order to demonstrate that a weapon

was present, the Government need show only that “the weapon was

possessed in connection with drug activity that was part of the

same   course   of   conduct       or    common   scheme    as   the   offense   of

conviction.”    United States v. McAllister, 272 F.3d 228, 233-34

(4th Cir. 2001) (internal quotation marks and citation omitted).

           At the sentencing hearing, Vilaisane contended that the

firearms found in a closet at his home by police were not loaded

and were used for hunting, that the testimony provided by a

government informant was not credible, and that there was no


                                         - 3 -
evidence that weapons were used or brandished during any drug

activity.     However, Vilaisane did not dispute that there was a

handgun in his rental car during an attempt to collect $200,000 in

methamphetamine        proceeds     from    a     government         informant.1

Furthermore, the multiple firearms found by police in Vilaisane’s

residence were located next to two digital scales, a vacuum sealer,

and used plastic bags.2       Based on this evidence, it is clear that

Vilaisane had constructive possession of the firearm in his rental

car at the time of his arrest.       See United States v. Gallimore, 247

F.3d 134, 137 (4th Cir. 2001).        Additionally, the proximity of the

weapons to the drug paraphernalia found at Vilaisane’s residence

indicates that those firearms were also connected to the drug

conspiracy.     See McAllister, 272 F.3d at 233-34.            Therefore, we

find the district court did not err in finding that Vilaisane

possessed a dangerous weapon in relation to the underlying drug

trafficking offense.

            Pursuant to USSG § 3B1.1(c) (2007), a defendant qualifies

for a two-level offense level enhancement if he was an “organizer,

leader, manager, or supervisor” in any criminal activity that did

not   involve   five   or   more   participants   and   was    not    otherwise


      1
      The government informant indicated that Vilaisane and his
brothers had all been armed during their prior drug transactions.
      2
      According to the government informant, Vilaisane would
deliver the methamphetamine in vacuum-sealed plastic bags. A white
residue found on the vacuum sealer and the scales tested positive
for methamphetamine.

                                    - 4 -
extensive.     Factors distinguishing a leadership or organizational

role   from    lesser   roles    include       exercise   of   decision    making

authority,     the   nature     of   the   participation       in   the   offense,

recruitment of accomplices, the claimed right to a larger share of

the proceeds, the degree of participation in planning or organizing

the offense, the nature and scope of the illegal activity, and the

degree of control and authority exercised. USSG § 3B1.1, cmt. n.4.

For a role adjustment to be given because a defendant was a leader,

the defendant must have controlled others.                See United States v.

Carter, 300 F.3d 415, 426 (4th Cir. 2002).

              At the sentencing hearing, Vilaisane contended that the

government informant was in fact the “leader” of the organization,

as Vilaisane was not the original supplier but rather took over

that role at a later time.           Additionally, Vilaisane noted that he

would front the drugs to the informant and be repaid later, which

he characterized as a “fairly unusual situation” for the leader of

a drug organization.      However, at the very least, Vilaisane held a

leadership or managerial role as to his brothers, who also were

involved in transporting methamphetamine.             Following the arrest of

the government informant’s initial supplier, Vilaisane took over

the role of procuring the required methamphetamine and organizing

the transactions with the informant. After recruiting his brothers

and involving them in the operation, it was Vilaisane who would

personally receive the payments from the drug sales and distribute


                                       - 5 -
the proceeds with his brothers. Based on Vilaisane’s critical role

in the conspiracy, the recruitment and involvement of his brothers

in the transactions, and his high level of control over the entire

enterprise, we find that the district court did not err in finding

that Vilaisane was a leader or organizer of the underlying drug

conspiracy.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm Vilaisane’s conviction and sentence.   This court

requires counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 6 -